Proceeding pursuant to Executive Law § 298 to review an order of the New York State Division of Human Rights (division) dated June 18,1984, which, inter alia, (1) held that petitioners illegally discriminated *739against the complainant by disqualifying him for the position of police officer on the basis of a disability; and (2) ordered petitioners to restore the complainant to eligibility for appointment as a police officer to all available positions.
Order confirmed and proceeding dismissed, without costs or disbursements.
The division’s determination is supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.